WHATLEY, Judge.
In this Anders1 appeal, we note that Edrew Cromer entered a no contest plea to, and the trial court adjudicated him guilty of, contracting without a license and grand theft ($100,000 or more). However, there is a scrivener’s error in the written judgment reflecting that Cromer was adjudicated guilty of the offense of grand theft ($10,000 or more). Therefore, we remand this case for the trial court to enter a corrected judgment reflecting that Cromer was adjudicated guilty of contracting without a license and grand theft ($100,000 or more). His judgments and sentences are otherwise affirmed.
SILBERMAN, C.J., and CRENSHAW, J., Concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).